Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
 Claim Objections
Claims 1-2 objected to because of the following informalities: the limitation “adapted to administration” is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (WO Pub No. WO2016039001) in the view of Okawa (JB Pub No. 2007125355) and Takeuchi (US Pub No. US20180000330).

However, Ichiro fails to explicitly teach storing the fluorescence image as a video, a receiver configured to receive a signal indicating
Okawa, in the same field of endeavor in the subject of imaging device, teaches storing the fluorescence image as a video (Para. 0013), a receiver configured to receive a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject and storing images as a video. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. Therefore, it 
However, Ichiro in the view of Okawa fails to explicitly teach a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time.  
Takeuchi, in the same field of endeavor in the subject of imaging system, teaches a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time (paragraphs 0049-0050 and 0063-0064).  
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Takeuchi to provide a light source controller. This modification will help in producing more accurate images and subject won’t be exposed to radiation for long time. 

Regarding claim 3, Ichiro teaches The imaging device of claim 1, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, touch panel).

Regarding claim 4, Ichiro teaches he imaging device of claim 1, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0023 and 0029-0030).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. 

Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiro (WO Pub No. WO2016039001) in the view of Okawa (JB Pub No. 2007125355) and Tanimoto (US Pub No. US20080251694).

Regarding claim 2, Ichiro teaches An imaging device comprising (figure 1): an excitation light source which is configured t
However, Ichiro fails to explicitly teach storing the fluorescence image as a video; a receiver configured to receive a signal indicating the administration of the fluorescent dye; and a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time.
 Okawa, in the same field of endeavor in the subject of imaging device, teaches storing the fluorescence image as a video (Para. 0013), a receiver configured to receive a signal indicating
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject and storing images as a video. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. Therefore, it would produce more accurate videos which enable the user to better visualize the target in real-time.
However, Ichiro in the view of Okawa fails to explicitly teach a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time.
Tanimoto, in the same field of endeavor in the subject of imaging system, teaches a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time (para 0040).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro in the view of Okawa to incorporate the teachings of Tanimoto to provide a light source controller. This modification will help in producing more accurate images and subject won’t be exposed to radiation for long time as it balances the emitted light.

Regarding claim 5, Ichiro teaches The imaging device of claim 2, further comprising: a user interface which is manually operable to send the signal (page 2, element 11, touch panel).

Regarding claim 6, Ichiro teaches he imaging device of claim 2, however, fails to explicitly teach wherein the signal is received from an injector device which injects the fluorescent.
Okawa, in the same field of endeavor in the subject of imaging device, teaches the signal is received from an injector device which injects the fluorescent (paras. 0023 and 0029-0030).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ichiro to incorporate the teachings of Okawa to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject. This modification will help in speeding up the process, as the receiver receives a signal indicating the dye has been administered, the controller can control the light sources to emit light or not. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793